Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 8/14/2019 and IDS filed on 8/26/2020 and 5/18/2021. Claims 1-24 are pending.


3.	This application is in condition for allowance except for the following formal matters: 
Claims 1, and similarly claims 9 and 17 recited             
                ∆
                
                    
                        T
                    
                    
                        i
                    
                
            
         , however the claim does not recite what             
                i
            
         represent within the claims. 


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Allowable Subject Matter
4.	Claims 1-24 would be allowable if rewritten or amended to overcome the objections, set forth in this Office action.

5.	The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 1-24, the closest prior art of record Kim et al. (U.S. Pub. 
No. 2020/0067148 A1) discloses: An electronic device/method/storage medium comprising: a rechargeable battery which comprises a cell and an adapter board (See Figure 1 and Figure 2, See Para [0041]-[0042]); a storage device (See Figure 1, i.e. memory 130); at least one processor; and the storage device further storing one or more programs that, when executed by the processor, cause the processor to (See Para [0041]-[[0042], i.e. battery management system): detect temperature T of the adapter board by a sensor (See Para [0048], i.e. board temperature measuring unit); divide a charging or discharging process of the rechargeable battery according to a predetermined time period (See Para [0052], i.e. measuring…periodically).
	The prior art does not teach: calculate a delta T value .DELTA.T.sub.i between the cell and the adapter board according to a relational model after the rechargeable battery is charging or discharging for the predetermined time period; calculate a temperature correction value .DELTA.T by accumulating the delta T value .DELTA.T.sub.i; calculate a temperature value T.sub.cell of the cell by the detected temperature T minus the temperature correction value .DELTA.T, wherein T.sub.cell=T-.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/NHA T NGUYEN/Primary Examiner, Art Unit 2851